In a proceeding with respect to custody of the parties’ three children, the father appeals from an order of the Family Court, Westchester County, dated June 30, 1972, granting the mother visitation with one of the children in Miami Beach, Florida, from July 1, 1972 to September 1, 1972, upon certain conditions and directing that a hearing on the question of permanent custody of the parties’ children be held in abeyance until after September 1, 1972. On this court’s own motion, the father is granted leave to appeal from said order. Order reversed, without costs, on the law, and an immediate and preferred hearing on all the issues in the proceeding is directed to be held in the Family Court as soon as the stenographic minutes of the previous hearing are made available. The stenographer is directed to furnish these minutes as soon as possible. In our opinion, the custody of the child Seth, aged 10% years, should not have been changed in the absence of a full and plenary hearing, with full opportunity for adversary proof, which did not occur herein. Hopkins, Acting P. J., Martuscello, Gullotta, Brennan and Benjamin, JJ., concur.